Name: Commission Regulation (EEC) No 4090/88 of 27 December 1988 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 12. 88 Official Journal of the European Communities No L 359/57 COMMISSION REGULATION (EEC) No 4090/88 of 27 December 1988 fixing the amount of the subsidy on oil seeds mation known to the Commission that the amount of the subsidy at present in * force should be altered to the amount set out in the Annexes hereto, ' HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2210/88 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3765/88 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (5), as last amended by Regulation (EEC) No 2216/88 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 3806/88 Q, as last amended by Regulation (EEC) No 4039/88 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3806/88 to the infor Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (10) are as shown in Annex III to this Regulation for sunflower seed harvested in Spain . 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (n) for sunflower seed harvested and processed in Portugal is fixed in Annex III . Article 2 This Regulation shall enter into force on 28 December 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 December 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30. 9. 1966, p. 3025/66. O OJ No L 197, 26. 7 . 1988 , p. 1 . (3) OJ No L 164, 24. 6 . 1985, p. 11 . (4) OJ No L 330, 2. 12 . 1988, p . 15. O OJ No L 167, 25. 7 . 1972, p . 9 . (Ã  OJ No L 197, 26 . 7. 1988, p . 10 . 0 OJ No L 335, 7. 12. 1988 , p. 18 . (8) OJ No L 355/ 23. 12. 1988, p. 47. O OJ No L 266, 28 . 9 . 1983, p. 1 . ( ,0) OJ No L 53, 1 . 3 . 1986, p. 47. (") OJ No L 183, 3 . 7. 1987, p. 18 . No L 359/58 Official Journal of the European Communities 28 . 12. 88 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 12 1st period 1 2nd period 2 3rd period 3 4th period 4 5th period 5 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs) J  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 0,580 0,000 17,876 42,63 47,51 854,54 125,68 152,80 13,961 10,238 26 116 1 726,27 89,44 2 743,35 0,00 3 914,71 0,580 0,000 18,118 43,20 48,15 874,86 131,73 158,32 14,650 11,138 27 992 1 746,70 89,44 2 780,91 0,00 3 959,33 0,580 0,000 18,209 43,42 48,40 879,26 132,36 159,10 14,720 11,189 28 013 1 720,90 89,44 2 792,20 0,00 3 954,83 0,580 0,000 18,376 43.83 48.84 887,32 133,60 160,57 14,858 11,280 28 151 1 710,27 89,44 2 807,22 0,00 3 961,92 0,580 0,000 18,543 44,23 49,28 895,38 134,83 162,03 14,995 11,386 28 413 1 729,08 89,44 2 833,47 0,00 3 992,49 0,580 0,000 18,785 45,07 50,18 907,07 136,65 164,17 15,197 11,455 28 430 1 666,74 89,44 2 830,40 0,00 3 974,65 28 . 12. 88 Official Journal of the European Communities No L 359/59 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 12 1st period 1 2nd period 2 3rd period 3 4th period 4 5th period 5 1 . Gross aids (ECU): ¢  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed : ¢  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 3,080 2,500 20,376 48,53 54,13 974,71 144,37 174,68 16,040 11,878 30 109 2 098,27 474,98 3 128,88 470,02 4 384,73 3,080 2,500 20,618 49,11 54,77 995,58 150,69 180,42 16,759 12,825 32 079 2 118,70 474,98 3 166,44 470,02 4 429,34 &lt; 3,080 2,500 20,709 49,32 55,01 999.97 151,33 181,21 16,830 12,876 32 100 2 092,90 474.98 3 177,73 470,02 4 424,85 3,080 2,500 20,876 49,73 55,46 1 008,04 152,56 182,67 16,967 12^68 32 238 2 082,27 474,98 3 192,75 470,02 4 431,94 3,080 2,500 21,043 50,13 55,90 1 016,10 153,79 184,14 17,104 13,074 32 500 2101,08 474,98 3 219,00 470,02 4 462,51 3,080 2,500 21,285 50,97 56,80 1 027,79 155,61 186,27 17,307 13,143 32 518 2 038,73 474,98 3 215,93 470,02 4 444,67 No L 359/60 Official Journal of the European Communities 28 . 12. 88 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 12 1st period 1 2nd period 2 3rd period 3 4th period 4 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in (') :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed : - in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 3 . Compensatory aids :  in Spain (Pta) 4. Special aid :  in Portugal (Esc) 5,170 0,000 23,157 55,09 . 61,49 1 108,45 165,29 199,09 18,366 13,727 34 589 2 527,14 797,28 3 586,95 0,00 6 628,38 6 436,53 3 530,75 6 436,53 5,170 0,000 23,493 55,89 62,38 1 134,40 172,60 205,87 19,197 14,786 . 36 809 2 563,49 797,28 3 638,83 0,00 6 692,73 6 499,02 3 582,08 6 499,02 5,170 0,000 23,638 56,23 62,76 1 141,41 173,64 2Q7.14 19,313 14,873 36 920 2 546,20 797,28 3 658,52 0,00 6 699,54 6 505,63 3 603,97 6 505,63 5,170 0,000 24,016 57,14 63,76 1 159,66 176,52 210,48 19,633 15,115 37 419 2 574,87 797,28 3 705,67 0,00 6 749,88 6 554,51 3 651,13 6 554,51 5,170 0,000 24,394 58,03 64,76 1 177,91 179,39 213,83 19,953 15,372 38 040 2 632,46 797,28 3 763,86 0,00 6 823,26 6 625,76 3 709,31 6 625,76 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0298070. ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current 12 1st period 1 2nd period 2 3rd period 3 4th period 4 5th period 5 DM Fl Bfrs/Lfrs FF Dkr £Irl £ Lit Dr Esc Pta 2,076470 2,345180 43,559100 7,097970 8,024800 0,777103 0,649689 1 532,73 172,84900 172,49300 134,52000 2,072590 2,340740 43,539000 7,102390 8,024850 0,776909 0,651204 1 539,62 174,44000 173,38400 1 34,90900 2,068990 2,337040 43,530700 7,107740 8,025940 0,777085 0,652429 1 545,31 176,08000 174,28100 135,34200 2,065530 2,333760 43,523300 7,112530 8,027780 0,777291 0,653603 1 550,72 177,67600 175,29800 ¢ 135,79800 2,065530 2,333760 43,523300 7,112530 8,027780 0,777291 0,653603 1 550,72 177,67600 175,29800 135,79800 2,054670 2,322910 43,492200 7,129370 8,033700 0,778682 0,657666 1 566,84 182,80000 177,98900 137,42300